Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2022 was filed after the mailing date of the Final Rejection on April 1, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The foreign patent documents and non-patent literature for the information disclosure statement submitted on May 27, 2022 was previously furnished in the information disclosure statement submitted on July 12, 2018 in the parent application 16/069,817.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Fritz et al. US 2014/0345472 in view of Burrows US 2016/0338527, does not disclose or reasonably suggest a system having a dispenser including a cartridge holder and a cartridge receptacle including a mixing chamber, and a cartridge which is closed by means of a membrane and a piercing means for perforating the membrane wherein the piercing means is provided within the mixing chamber.  The piercing means of Fritz et al. modified with Burrows is provided outside of the mixing chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792